Back to 8-k [form8-k.htm]
Exhibit 10.2
 
 
AMENDMENT #13 TO CONTRACT NO. 0654 BETWEEN
GEORGIA DEPARTMENT OF COMMUNITY HEALTH AND
WELLCARE OF GEORGIA, INC.

 
 
    This Amendment is between the Georgia Department of Community Health
(hereinafter referred to as "DCH" or the "Department") and WellCare of Georgia,
Inc. (hereinafter referred to as "Contractor") and is made effective upon the
date signed by the DCH Commissioner (hereinafter referred to as the "Effective
Date").   Other than the changes, modifications and additions specifically
articulated in this Amendment #13 to Contract #0654, RFP #41900-001-0000000027,
the original Contract shall remain in effect and binding on and against DCH and
Contractor. Unless expressly modified or  added
in  this  Amendment  #13,  the  terms  and conditions of the original Contract
are expressly incorporated into this Amendment #13 as if  completely restated
herein.
 
    WHEREAS, DCH and Contractor executed a contract for the provision of
services to members of the Georgia Families Program;
 
    WHEREAS, DCH pays Contractor a per member per month capitation rate for each
Georgia Families member enrolled in the Contractor's plan;
   
    WHEREAS,  DCH and Contractor have agreed to revise the capitation rates
payable to Contractor for State Fiscal Year (SFY) 2012 subject to the approval
of the Centers for Medicare and Medicaid Services (hereinafter referred to as
"CMS"); and
 
    WHEREAS, pursuant to Section 32.0, Amendments in Writing, DCH and Contractor
desire to amend the above-referenced Contract by adding additional funding as
set forth below.
 
    NOW THEREFORE, for ·and in consideration of the mutual promises of the
Parties, the terms, provisions and conditions of this Amendment and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, DCH
and Contractor hereby agree as follows:
 


I.
Upon DCH's receipt of written notice from CMS indicating that agency's approval
of the revised capitation rates, to be effective for SFY 2012 (July 1, 2011 to
June 30, 2012), the parties shall delete the current Attachment H,
Capitation Payment, in its entirety and replace it with the new
Attachment H, Capitation Payment, contained at Exhibit 1 to this Amendment.   In
the event CMS disapproves revision of the capitation rates as described herein,
this amendment shall have no effect.  DCH shall notify Contractor in writing
upon receipt of the CMS decision regarding the revision of the capitation rates.

 


II.
DCH  and  Conti.-actor  agree  that  they
have  assumed  an  obligation  to  perform  the
covenants,  agreements,  duties  and  obligations  of  the  Contract,  as  modified  and
amended herein, and agree to abide by all the provisions, terms and conditions
contained in the Contract as modified and amended.

 
 
 
 
Amendment #13
Contract #0654
WellCare of Georgia, Inc.
 
 
 
.1



 
 
1

--------------------------------------------------------------------------------

 




III.
This Amendment shall be binding and inure to the benefit of the parties hereto,
their heirs, representatives, successors and assigns. Whenever the provisions of
this Amendment and the Contract are in conflict, the provisions of this
Amendment shall take precedence and control.

 


IV.
It  is  understood by  the  Parties  hereto  that, if  any
part,  term,  or  prov1s10n  of  this Amendment or this entire Amendment is held
to be illegal or in conflict with any law of this State, then DCH, at its sole
option, may enforce the remaining unaffected portions or provisions of this
Amendment or of the Contract and the rights and obligations of the parties shall
be construed and enforced as if the Contract or Amendment did not contain the
particular part, term or provision held to be invalid.

 


V.
This Amendment shall become effective as stated herein and shall remain
effective for so long as the Contract is in effect.

 
VI.
This Amendment shall be construed in accordance with the laws of the State of
Georgia.

 
VII.
All
other terms and conditions contained in the Contract and any amendment thereto, not
amended by this Amendment, shall remain in full force and effect.

 




SIGNATURES ON THE FOLLOWING PAGE











 
















Amendment #13
Contract #0654
WellCare of Georgia, Inc.
 
 
 
.2

 
 
 
2

--------------------------------------------------------------------------------

 



 
SIGNATURE PAGE
 


INWITNESS WHEREOF, DCH and Contractor, through their authorized officers and
agents, have caused this Amendment to be executed on their behalf as of the date
indicated.
 
 
GEORGIA DEPARTMENT OF COMMUNITY HEALTH




/s/ David A. Cook
 
11/22/11
 
David A. Cook, Commissioner
 
Date
                 
/s/ Jerry Dubberly
 
11/17/11
 
Jerry Dubberly, Chief-Medicaid Division Chief
 
Date
                 

 
 

 
WELLCARE OF GEORGIA, INC.

 
BY:
/s/ David J. McNichols
 
11/02/2011
   
Signature
 
Date
 



David J. McNichols
     
Print/Type Name
     



President
     
*Title
     






 

*Must be President, Vice President, CEO or Other Officer Authorized by Corporate Resolution to Execute on
Behalf of and Bind the Corporation to a Contract                                                                                   ·
























 


Amendment #13
Contract #0654
WellCare of Georgia, Inc.
 
 
 
3

 


 
3

--------------------------------------------------------------------------------

 

EXHIBIT 1
CONFIDENTIAL- NOT FOR CIRCULATION
 
ATTACHMENT H
 


 
Attachment H is a table displaying the contracted rates by rate cell for each
contracted region.  These rates will be the basis for calculating capitation
payments in each contracted Region for SFY 2012.

 


(The table is displayed on the following page.)


































*(THE FOLLOWING TWO PAGES OF A TABLE OF THE CAPITATION RATES PAYABLE TO WELLCARE
OF GEORGIA, INC. WITH RESPECT TO MEMEBERS ENROLLED IN ITS MEDICAID PLAN.  THEY
HAVE BEEN OMMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION)*





























Amendment #13
Contract #0654
WellCare of Georgia, Inc.
 
 
 
.4

 



 
4

--------------------------------------------------------------------------------

 
 
(OMITTED)
 
 
 
5
 

--------------------------------------------------------------------------------

 
 
 
(OMITTED)
 
 
 
6
 